NO.
12-06-00414-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: MICHAEL KENNEDY,
     §          ORIGINAL
PROCEEDING
RELATOR
§          
 
 

MEMORANDUM OPINION
PER CURIAM
            Michael
Kennedy filed a pro se petition for mandamus relief asking us to direct the
trial court to set a hearing and rule on his application for writ of habeas
corpus for bond reduction and his motion to dismiss the criminal charges
pending against him in trial court cause number CCL-06-W-006 styled “Michael
Kennedy v. State of Texas.”  By
supplemental petition, Kennedy asks that we also direct the trial court to set
a hearing and rule on his motion for an examining trial.       
            Before
mandamus relief may issue to require a trial court to set a hearing and rule on
a motion, the relator must establish that the court was asked to perform the
act and failed or refused to do so within a reasonable time.  See Safety-Kleen Corp. v. Garcia,
945 S.W.2d 268, 269 (Tex. App.–San Antonio 1997, orig. proceeding).  The record in this case does not include any
correspondence or other document in which Kennedy calls the trial court’s
attention to the application or motions or requests that hearings be set to
determine their merit.  The trial court
cannot be faulted for doing nothing when it was not aware of the need to
act.  In re Villareal, 96
S.W.3d 708, 710 (Tex. App.–Amarillo 2003, orig. proceeding).  We cannot simply assume that the trial court
knew of its duty to act and neglected to perform it.  Id.  Accordingly, Kennedy’s petition for writ of mandamus is denied.
Opinion delivered January 24,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
(DO NOT PUBLISH)